DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The reference(s) cited within the IDS document(s) submitted on 6/28/2021 have been considered.
	
	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19, 21 and 22 of U.S. Patent No. 11,046,251 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 1-15 of ‘251 recites substantially all the features of claim 1-17 of the Application, except the portable accessory module is recited to be specifically a portable self-contained garage door opening module.  However, the self-contained garage door opening module is a type of portable accessory module and therefore the claims are not patentably distinct.  The Examiner notes that the subject matter of claims 7 and 16 of the Application corresponds to subject matter in claim 1 of ‘251.
Claims 16-19 of ‘251 recites substantially all the features of claim 18-22 of the Application, except the portable accessory module is recited to be specifically a portable self-contained garage door opening module.  However, the self-contained garage door opening module is a type of portable accessory module and therefore the claims are not patentably distinct.  The Examiner notes that the subject matter of claim 21 of the Application corresponds to subject matter in claim 16 of ‘251.
Claim 21 and 22 of ‘251 recites substantially all the features of claim 23 and 28 of the Application, except the portable accessory module is recited to be specifically a portable self-contained garage door opening module and the retaining element being at least partly external to said mirror casing.  However, the self-contained garage door opening module is a type of portable accessory module and therefore the claims are not patentably distinct.  Furthermore, the retaining element being at least partly external to said mirror casing is recited in claims 1 and 16 if ‘251.  It would be obvious to one having ordinary skill in the art at the time of the invention to make the retaining member at least partially external to the mirror casing since it is taught as suitable by the recitation of claims 1 and 16 and the selection from among known suitable placements for their known purposes is generally within the abilities of one having ordinary skill in the art.   
Similarly, the subject matter of claims 24-27 of the Application are also recited in claims 1, and 4-6 of ‘251 and it would be similar to include these features as they are taught to be suitable features and the selection from among known suitable features for their known purposes is generally within the abilities of one having ordinary skill in the art.

	Allowable Subject Matter
Claims 1-28 would be allowable if the double patenting rejections are overcome by timely file terminal disclaimer in compliance with 37 CFR 1.321(b).
The following is an examiner’s statement of reasons for indicating allowable subject matter:
As seen in DeWind et al. (US PGPub 2006/0164230 A1) Fig. 47, while it is known to have the garage door opening be a module to allow for allowing different features with the same basic mirror assembly (Paragraph 315), but the circuit board 820 does not have housing separate from retaining element 822 because the device does not appear to be designed for portable use.
	Separately, previously cited Hendricks (US PGPub 2016/0037664 A1 / US provisional 62/030,846) teaches (Fig. 4) a portable garage door opening unit that is inserted into the headliner or other place (Paragraphs 4, 44, 46 / 3, 42, 44).
	While one having ordinary skill in the art would find it obvious to similarly modularize the device of DeWind et al. to make the device portable and function as a standalone unit, as taught by Hendricks et al., it would not necessarily result in the particular retaining element and its recited features in the claims.  The retaining element is a separate element from the mirror and the garage door opening module and serves to allow for retaining of the garage door opening module to the mirror in a position such that the garage door opening module can be accessed by a user by overlapping the bottom of the garage door opening module in the retained position.  The retaining element also allows in the partially attached position for insertion and removal of the portable garage door opening module to allow for standalone portable use of the portable garage door opening module.
Furthermore, Deline et al. (EP-0899157 A1) teaches (Fig. 31) a lens element 135’’ that is at least partially external to mirror casing 284, but it does not appear that the lens element functions in the same way as the retaining element to secure the portable accessory module at said receiving portion and additionally, the interior lamps are not portable modules, as claimed.
Therefore, while it is known separately to have portable accessory modules and to have elements that attach to the bottom of the rear view mirror assembly, the prior art does not teach the claimed combination of limitations of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Y HORIKOSHI whose telephone number is (571)270-7811. The examiner can normally be reached M-W, 2-10PM EDT; Alternate Th 2-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.Y.H/           Examiner, Art Unit 2875                

/DIANE I LEE/           Supervisory Patent Examiner, Art Unit 2875